Case 3:19-md-02913-WHO Document 1136-1 Filed 11/13/20 Page 1 of 3




                Exhibit A
               Case 3:19-md-02913-WHO Document 1136-1 Filed 11/13/20 Page 2 of 3




                                                                                                     Date Notice
                                                                            Date on
                                                                                        Discovery    of Overdue
Count    Case Number           Case          Plaintiff        Counsel      MDL 2913
                                                                                       Outstanding    Discovery
                                                                            Docket
                                                                                                       Served
        Jaime Burless v.                                    Schlesinger
                              3:20-cv-
  1     Juul Labs Inc., et                Burless, Jaime    Law Offices,   7/8/2020       PFS        10/13/2020
                               04483
               al.                                             P.A.

        Gina Darcangelo                                     Schlesinger
                              3:20-cv-
  2     v. Juul Labs, Inc.,              Darcangelo, Gina   Law Offices,   7/9/2020       PFS        10/13/2020
                               04533
               et al.                                          P.A.

             Douglas
                                                            Schlesinger
          Hoverkamp v.        3:20-cv-     Hoverkamp,
  3                                                         Law Offices,   7/8/2020       PFS        10/13/2020
        Juul Labs, Inc., et    04534        Douglas
                                                               P.A.
               al.
              Deepa
                                                            Schlesinger
          Konakanchi v.       3:20-cv-     Konakanchi,
  4                                                         Law Offices,   7/10/2020      PFS        10/13/2020
        Juul Labs, Inc., et    04560         Deepa
                                                               P.A.
               al.
             Joseph
                                                            Schlesinger
         Mikalajunas v.       3:20-cv-     Mikalajunas,
  5                                                         Law Offices,   7/6/2020       PFS        10/13/2020
        Juul Labs, Inc. et     04464         Joseph
                                                               P.A.
               al.
         Jose Moreno v.                                     Schlesinger
                              3:20-cv-
  6     Juul Labs, Inc. et                Moreno, Jose      Law Offices,   7/6/2020       PFS        10/13/2020
                               04465
               al.                                             P.A.

           Jaqueline                                        Schlesinger
                              3:20-cv-     Ovanesyan,
  7     Ovanesyan v. Juul                                   Law Offices,   7/7/2020       PFS        10/13/2020
                               04484        Jaqueline
         Labs, Inc. et al.                                     P.A.

                                                            Schlesinger
        Jonathan Ragland      3:20-cv-      Ragland,
  8                                                         Law Offices,   7/7/2020       PFS        10/13/2020
         v. Juul Labs, Inc.    04467        Jonathan
                                                               P.A.

        Keshaun Rivera v.                                   Schlesinger
                              3:20-cv-
  9     Juul Labs, Inc. et               Rivera, Keshaun    Law Offices,   7/7/2020       PFS        10/13/2020
                               04470
               al.                                             P.A.


        Joseph Schiavone                                    Schlesinger
                              3:20-cv-     Schiavone,
 10     v. Juul Labs, Inc.                                  Law Offices,   7/7/2020       PFS        10/13/2020
                               04471         Joseph
              et al.                                           P.A.


        Harry Stanley v.                                    Schlesinger
                              3:20-cv-
 11     Juul Labs, Inc. et                Stanley, Harry    Law Offices,   7/8/2020       PFS        10/13/2020
                               04535
               al.                                             P.A.
               Case 3:19-md-02913-WHO Document 1136-1 Filed 11/13/20 Page 3 of 3




                                                                                                     Date Notice
                                                                            Date on
                                                                                        Discovery    of Overdue
Count     Case Number          Case          Plaintiff        Counsel      MDL 2913
                                                                                       Outstanding    Discovery
                                                                            Docket
                                                                                                       Served
         Kurt Szanto v.                                     Schlesinger
                              3:20-cv-
 12     Juul Labs, Inc. et                 Szanto, Kurt     Law Offices,   7/6/2020       PFS        10/13/2020
                               04455
               al.                                             P.A.
        Eduardo Torres v.                                   Schlesinger
                              3:20-cv-
 13     Juul Labs, Inc., et              Torres, Eduardo    Law Offices,   7/9/2020       PFS        10/13/2020
                               04536
               al.                                             P.A.

        Jacob Traynor v.                                    Schlesinger
                              3:20-cv-
 14     Juul Labs, Inc., et               Traynor, Jacob    Law Offices,   7/7/2020       PFS        10/13/2020
                               04486
               al.                                             P.A.

         Erika Turcois v.                                   Schlesinger
                              3:20-cv-
 15     Juul Labs, Inc., et               Turcois, Erika    Law Offices,   7/10/2020      PFS        10/13/2020
                               04539
               al.                                             P.A.

        Leighton Wigley v.                                  Schlesinger
                              3:20-cv-
 16      Juul Labs, Inc. et              Wigley, Leighton   Law Offices,   7/7/2020       PFS        10/13/2020
                               04458
                al.                                            P.A.

                                                            Schlesinger
        Dina Witte v. Juul    3:20-cv-
 17                                        Witte, Dina      Law Offices,   7/9/2020       PFS        10/13/2020
         Labs, Inc., et al.    04561
                                                               P.A.


        Connor Zaleski v.                                   Schlesinger
                              3:20-cv-
 18     Juul Labs, Inc., et              Zaleski, Connor    Law Offices,   7/10/2020      PFS        10/13/2020
                               04574
               al.                                             P.A.
